Contract Amendment #1

 

This amendment is to the Consulting Agreement between TetriDyn Solutions, Inc.
(“TetriDyn”) and SouthFork Solutions, Inc. (“SouthFork”) dated July 17, 2007.

 

Effective October 7, 2009, the consulting services that TetriDyn agrees to
perform for SouthFork identified in Appendix A, page A-1 and A-2 of the
Consulting Agreement between SouthFork and TetriDyn will be amended as follows,
pending payment of previous services and payment of future invoices within 10
days:

 

 

1.

Technical Services

 

a.

Software engineering

 

b.

Radio frequency (RF) engineering

 

c.

Network engineering

 

All other services will be terminated effective October 7, 2009. The payment for
services in the form of stock per the July 17, 2007 consulting agreements with
SouthFork will also cease for all three parties involved: Johnson Livestock,
LLC, TetriDyn Solutions, Inc., and Dr. Scott MacGregor. TetriDyn agrees to waive
stock payment for the terminated services from the date of September 17, 2009
when the change in management structure was initially discussed at the SouthFork
Board of Directors meeting.

 

TetriDyn will transfer the financial and corporate books to the designated
representative of SouthFork by no later than October 16, 2009.

 

This amendment, once approved by both parties, represents the resignation of Mr.
David Hempstead from the SouthFork CEO and President positions and Ms.
Antoinette Knapp from the SouthFork Secretary, Treasurer, and Vice President of
Finance and Information Technologies positions.

 

SOUTHFORK SOLUTIONS, INC.

 

TETRIDYN SOLUTIONS, INC.

 

 

 

/s/ Gary A. Johnson

 

/s/ David W. Hempstead

Signature

 

Signature

 

 

 

Gary A. Johnson

 

David W. Hempstead

Vice President

 

President & CEO

 

 

 

10/9/09

 

10/9/09

Date

 

Date

 

 

--------------------------------------------------------------------------------

Contract Amendment #1

 

This amendment is to the Consulting Agreement between TetriDyn Solutions, Inc.
(“TetriDyn”) and SouthFork Solutions, Inc. (“SouthFork”) dated July 17, 2007.

 

Effective October 7, 2009, the consulting services that TetriDyn agrees to
perform for SouthFork identified in Appendix A, page A-1 and A-2 of the
Consulting Agreement between SouthFork and TetriDyn will be amended as follows,
pending payment of previous services and payment of future invoices within 10
days:

 

 

1.

Technical Services

 

a.

Software engineering

 

b.

Radio frequency (RF) engineering

 

c.

Network engineering

 

All other services will be terminated effective October 7, 2009. The payment for
services in the form of stock per the July 17, 2007 consulting agreements with
SouthFork will also cease for all three parties involved: Johnson Livestock,
LLC, TetriDyn Solutions, Inc., and Dr. Scott MacGregor. TetriDyn agrees to waive
stock payment for the terminated services from the date of September 17, 2009
when the change in management structure was initially discussed at the SouthFork
Board of Directors meeting.

 

TetriDyn will transfer the financial and corporate books to the designated
representative of SouthFork by no later than October 16, 2009.

 

This amendment, once approved by both parties, represents the resignation of Mr.
David Hempstead from the SouthFork CEO and President positions and Ms.
Antoinette Knapp from the SouthFork Secretary, Treasurer, and Vice President of
Finance and Information Technologies positions.

 

SOUTHFORK SOLUTIONS, INC.

 

TETRIDYN SOLUTIONS, INC.

 

 

 

/s/ D. Scott MacGregor

 

/s/ David W. Hempstead

Signature

 

Signature

 

 

 

D. Scott MacGregor

 

David W. Hempstead

Vice President

 

President & CEO

 

 

 

Oct 9 2009

 

10/9/09

Date

 

Date

 

2

--------------------------------------------------------------------------------

[img1.jpg]
Southfork

Solutions,

Inc.

 



 

 

CONSULTING AGREEMENT

 

This is an Agreement executed this 17th day of July, 2007, by and between:

 

 

•

Southfork Solutions, Inc., a corporation organized and existing under the laws
of the State of Idaho, with usual place of business at 1651 Alvin Ricken Drive,
Pocatello, ID 83201 (hereinafter called “Southfork”), and

 

 

•

TetriDyn Solutions, Inc., a corporation organized and existing under the laws of
the State of Idaho, with usual place of business at 1651 Alvin Ricken Drive,
Pocatello, ID 83201 (hereinafter called “TetriDyn”).

 

Southfork desires to contract for management and technical services from
TetriDyn. The management services encompass all corporate, financial, and
project management duties. The technical services encompass scientific,
engineering, statistical, and administrative staff assistance. TetriDyn agrees
to serve Southfork under the following terms and conditions.

 

1.

Scope of Work.

 

The management and technical services include, but are not limited to, the
description found in Appendix A. If, at the request of Southfork, TetriDyn
performs other work or services for Southfork not described in Appendix A, then
said other work and services shall also be governed by this Agreement as
technical services unless the Parties enter into another written agreement to
govern such other work and services in lieu of this Agreement.

 

2.

Duration.

 

This Agreement is valid for thirty-six (36) months: July 17, 2007 through July
17, 2010 with review and potential renewal or modification conducted any time
during the Agreement period.

 

3.

Compensation.

 

TetriDyn’s compensation terms are detailed in Appendix A of this Agreement.

 

In addition, third-party expenses incurred for pre-approved items such as parts,
legal services, and travel will be invoiced separately. TetriDyn shall deliver
all such invoices to Southfork immediately upon receipt at the following
address:

 

Southfork Solutions, Inc.

Attention: Toni Knapp, Controller

1651 Alvin Ricken Drive

Pocatello, ID 83201

 

1651 Alvin Ricken Drive, Pocatello, Idaho 83201 (208) 232-4200

 

1

--------------------------------------------------------------------------------

Southfork shall pay each TetriDyn invoice no later than 30 days following the
date of the invoice. Payments not made in a timely manner will be subject to an
interest charge of 1.5% per month on the unpaid balance. Except as noted
otherwise in Appendix A, payment should be made in the form of a check payable
to TetriDyn Solutions, Inc. in US dollars and mailed/delivered to:

 

TetriDyn Solutions, Inc.

Attn: Toni Knapp, Controller

1651 Alvin Ricken Drive

Pocatello, ID 83201

 

In addition, TetriDyn agrees that Southfork may provide additional cash and/or
stock bonuses or other incentives to individual TetriDyn employees supporting
this agreement.

 

4.

Conflict of Interest.

 

TetriDyn’s management agrees to inform Southfork’s Board of Directors in writing
immediately upon knowing about the existence of even a potential conflict of
interest. Further, TetriDyn’s management shall inform Southfork’s Board of
Directors of all TetriDyn’s interests, if any, which may be, or which TetriDyn
has reason to believe may be, incompatible with the interests of Southfork or
Southfork’s customers. In addition to the foregoing, TetriDyn agrees not to make
improper use of any information that comes to itself or its agents or
representatives in the performance of services under this Agreement.

 

5.

Termination.

 

 

a)

TetriDyn shall be in breach of this Agreement by failing to comply with any
provision in this Agreement or any other agreement between the parties. If
TetriDyn commits a material breach of any of the terms of this Agreement and has
not corrected such breach within thirty (30) days of written notice from
Southfork, then Southfork may terminate this Agreement upon written notice to
TetriDyn.

 

 

b)

Southfork shall be in breach of this Agreement by: (i) failing to pay any sum
when due; (ii) failing to comply with any material provision in this Agreement
or any other agreement between the parties; or (iii) Southfork’s financial
institution dishonoring a check for insufficient funds in Southfork’s account.
If Southfork commits a material breach of any of the terms of this Agreement and
has not corrected such breach within thirty (30) days of written notice from
TetriDyn, then TetriDyn may terminate this Agreement upon written notice to
Southfork.

 

 

c)

In the event Southfork gives notice of cancellation under Section 5.a) or
breaches the Agreement under Section 5.b), and fails to cure such breach within
the time allotted therefor, Southfork agrees to pay TetriDyn all amounts accrued
through the termination date, any unreimbursed expenses incurred, and an
additional cancellation fee of 25% of the then remaining Agreement consulting
fee, which charges and expenses will be immediately due and payable.

 

2

--------------------------------------------------------------------------------

6.       Confidentiality.

 

Either party to this Agreement may, in the course of fulfilling its terms, need
to disclose information to the other party that is proprietary or confidential.
When such disclosure is undertaken, the following provisions apply:

 

 

a)

The term “Disclosing Party,” as used in this Agreement, means the party
providing Confidential Information. The “Receiving Party” is the party receiving
the information.

 

 

b)

The term “Confidential Information,” as used in this Agreement, means any oral,
written, or documentary information or information that is stored by electronic
means which (i) relates to this Agreement, (ii) is received by one of the
parties from the other, and, in the case of written information, (iii) is marked
“Confidential,” “Proprietary” or bears a marking of like import or which the
Disclosing Party states in writing at the time of transmittal to, or receipt by,
the Receiving Party is to be considered confidential. Orally disclosed
information shall be considered confidential if identified as such at the time
of disclosure and if followed up in writing within ten (10) calendar days,
referring to the information orally disclosed and indicating that it was and is
confidential information.

 

 

c)

The term “Trade Secret”, as used in this Agreement, means any oral, written, or
documentary information or information that is stored by electronic means that:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

 

d)

“Confidential Information” and “Trade Secrets” do not include information that:
(i) is already known to the Receiving Party as evidenced by prior documentation
thereof; or (ii) is or becomes publicly known through no wrongful act of the
Receiving Party; or (iii) is rightfully received by the Receiving Party from a
third party without restriction and without breach of this Agreement or any
other agreement; or (iv) is approved for release by written authorization of the
Disclosing Party.

 

 

e)

The Receiving Party shall not disclose to others, or use for any purpose of its
own, any Confidential Information, financial or business data, technical data,
or other confidential or proprietary information obtained from the Disclosing
Party, or from an affiliated entity of the Disclosing Party, as a result of work
done pursuant to this Agreement, or generated or developed in the performance of
work under this Agreement. With respect to Trade Secrets, the Receiving Party
agrees not to use for any purpose whatsoever or to disclose Trade Secrets at any
time during or after the term of this Agreement or until such Trade Secrets lose
their status as such by becoming generally available to the public by
independent discovery, development, or publication. Furthermore, the Receiving
Party will not display for any purpose any drawing, letter, report, other
document, or any copy or reproduction thereof belonging to or pertaining to the
Disclosing Party, or to an affiliated entity of the Disclosing Party, unless
such drawing, letter, report, or other document has been previously published by
the Disclosing Party. Publication shall not include publication to an affiliated
entity of the Disclosing Party. Upon termination of this Agreement, the
Receiving Party agrees to return all Confidential Information to the Disclosing
Party.

 

3

--------------------------------------------------------------------------------

 

f)

With respect to Trade Secrets, the Receiving Party agrees not to use for any
purpose whatsoever or to disclose Trade Secrets at any time during or after the
term of this Agreement or until such Trade Secrets lose their status as such by
becoming generally available to the public by independent discovery,
development, or publication. Furthermore, the Receiving Party will not display
for any purpose any drawing, letter, report, other document, or any copy or
reproduction thereof belonging to or pertaining to the Disclosing Party, or to
an affiliated entity of the Disclosing Party, unless such drawing, letter,
report, or other document has been previously published by the Disclosing Party.
Publication shall not include publication to an affiliated entity of the
Disclosing Party. Upon termination of this Agreement, the Receiving Party agrees
to return all Confidential Information to the Disclosing Party.

 

 

g)

The covenants regarding Confidential Information and Trade Secrets will apply to
any Confidential Information or Trade Secrets disclosed to the Receiving Party
by the Disclosing Party before or after the execution date of this Agreement.

 

7.

Intellectual Property.

 

TetriDyn will grant to Southfork a royalty-free license to use TetriDyn’s
AeroForms software in Southfork’s livestock industry applications in conjunction
with its intellectual properties described in the Method and Apparatus for
Improved Monitoring and Managing of Livestock patent filed June 22, 2007, but
TetriDyn shall retain all rights to any modifications and enhancements made to
its AeroForms software product or any related components. TetriDyn agrees to
provide full licensing of its AeroForms software and any additional components
to Southfork for the duration of this Agreement, as terms detailed in Appendix
A.

 

Southfork hereby grants to TetriDyn royalty-free, irrevocable,
worldwide-exclusive right and license under any patents, technology, or other
intellectual property owned by Southfork, or with respect to which Southfork has
a right to grant such rights and licenses, to the extent required by TetriDyn to
exploit the patent, technology, or intellectual property, including the right to
make, use, and sell products and services based on or incorporating the patent,
technology, or intellectual property described in the Method and Apparatus for
Improved Monitoring and Managing of Livestock patent filed June 22, 2007, in
other industries and markets outside of the livestock industry specifically
targeted by Southfork. Any modifications made to these technologies or other
intellectual property by TetriDyn outside of the scope of this Agreement will be
owned by TetriDyn. Southfork will own all rights to technology or other
intellectual property developed by TetriDyn specifically under this Agreement
and pertaining to the Method and Apparatus for Improved Monitoring and Managing
of Livestock patent filed June 22, 2007, except as specified above. If
technologies or other intellectual property are to be developed that fall
outside the scope of the above-mentioned patent, Southfork and TetriDyn will
agree on the ownership of the intellectual property in writing prior to
development.

 

8.

TetriDyn Required Coverage.

 

TetriDyn shall provide and maintain during the entire term of this Agreement, at
its own expense, adequate general liability insurance coverage, or adequate
self-insurance for its employees and agents in connection with the services to
be provided pursuant to this Agreement. The general liability insurance policy
or policies and/or self-insurance of TetriDyn shall be in such amounts and
subject to such deductibles as are common in the industry and TetriDyn shall
deliver certificates of its insurance coverage and/or documentation of its
self-insurance to Southfork prior to the execution of this Agreement.
Furthermore, TetriDyn agrees, upon reasonable request by Southfork at any future
time, to furnish Southfork with other certificates of coverage regarding its
general liability insurance and/or other documentation regarding its
self-insurance.

 

4

--------------------------------------------------------------------------------



TetriDyn shall at all times during the term of this Agreement, as required by
the workers compensation laws of the State of Idaho, provide workers
compensation insurance coverage at its own expense to its employees or agents
who perform services hereunder.

 

9.

Indemnification.

 

TetriDyn shall indemnify and hold harmless Southfork from any and all claims,
causes of action and demands whatsoever made for loss or damage to property or
injury, damage or death to any person, arising from the negligence or wrongful
acts or omissions of TetriDyn, its agents or employees while engaged in
activities within the scope of this Agreement. Furthermore, TetriDyn shall
indemnify and hold harmless Southfork against all costs and expenses, including
but not limited to, reasonable attorneys fees and costs, which are incurred by
or on behalf of Southfork in connection with the defense of such claims.

 

10.

Independent Contractor.

 

In performance of the duties and obligations of this Agreement, TetriDyn shall
be and is at all times an independent contractor of Southfork. Nothing in this
Agreement is intended nor shall be construed to create an employer/employee
relationship or a lease or landlord/tenant relationship between Southfork and
TetriDyn. Southfork shall neither have or exercise control, direction or
supervision over the professional judgment, manner or methods by which TetriDyn
performs the services required hereunder; provided, however, that the services
to be provided by TetriDyn shall be provided in a manner consistent with all
laws, rules and regulations governing such services and the provisions of this
Agreement.

 

11.

Southfork Responsibilities.

 

Southfork agrees to participate as requested in the consulting activities
covered by this Agreement. This includes calling meetings, providing meeting
sites and providing information requested by TetriDyn in a timely manner.

 

Southfork agrees that during the term of the Agreement and for a one year period
following termination it shall not: (a) employ, retain, engage (as an employee,
consultant, or independent contractor), or induce or attempt to induce to be
employed, retained, or engaged, any person that is or was during the term of
this Agreement an employee, consultant, or independent contractor of TetriDyn;
(b) induce or attempt to induce any person that during the term of this
Agreement is an employee, consultant, or independent contractor of TetriDyn to
terminate his or her employment or other relationship with TetriDyn; (c) induce
or attempt to induce any person that is a customer of TetriDyn or that otherwise
is a contracting party with TetriDyn during the term of this Agreement to
terminate any written or oral agreement, understanding, or other relationship
with TetriDyn; or (d) solicit any direct or indirect customers of TetriDyn for a
business that competes with TetriDyn either nationally or internationally.

 

5

--------------------------------------------------------------------------------

12.    Non-Solicitation – TetriDyn.

 

TetriDyn agrees that during the term of the Agreement and for a one year period
following termination it shall not: (a) employ, retain, engage (as an employee,
consultant, or independent contractor), or induce or attempt to induce to be
employed, retained, or engaged, any person that is or was during the term of
this Agreement an employee, consultant, or independent contractor of Southfork;
or (b) induce or attempt to induce any person that during the term of this
Agreement is an employee, consultant, or independent contractor of Southfork to
terminate his or her employment or other relationship with Southfork.

 

13.

General Provisions.

 

 

a)

This is an Agreement concerning specialized services. It is not and shall not be
assignable or delegable by TetriDyn in any manner, or by operation of law,
without the prior written consent of Southfork. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
each of their respective successors and assigns, if permitted.

 

 

b)

Any notice required to be given pursuant to the terms and provisions of this
Agreement shall be in writing and may be either personally delivered or sent by
registered or certified mail in the United States Postal Service, return receipt
requested, postage prepaid, addressed to each party at the addresses which
follow, or to such other addresses as the parties may hereinafter designate in
writing:

 

Southfork Solutions, Inc.

TetriDyn Solutions, Inc.

David W. Hempstead

David W. Hempstead

1651 Alvin Ricken Drive

1651 Alvin Ricken Drive

Pocatello, ID 83201

Pocatello, ID 83201

 

Any such notice shall be deemed to have been given, if mailed as provided
herein, as of the date mailed.

 

 

c)

The law of the State of Idaho shall govern the validity, construction,
interpretation and effect of this Agreement and any disputes pertaining hereto
shall be adjudicated in the courts of Idaho.

 

 

d)

This Agreement constitutes the entire integrated agreement and understanding
between the parties regarding the subject matter hereof, superseding all prior
communications, oral or written. No statements, promises, or inducements made by
either party or agent of either party, express or implied, shall be valid or
binding if not contained in this written Agreement.

 

 

e)

No modifications to this Agreement shall be effective or binding unless in
writing over the duly authorized signatures of both parties hereto. This section
shall not be deemed waived by any modification or alteration which does not
conform to the above provisions of this section.

 

 

f)

This Agreement may be executed in two counterparts, each of which shall be an
original, but both of which taken together shall constitute one and the same
Agreement.

 

6

--------------------------------------------------------------------------------

 

g)

Each officer signing this Agreement on behalf of a party represents that the
execution of this Agreement has been duly authorized by the governing board of
the party for which the officer is signing, and that no restrictions or
restrictive agreements exist that prevents either the execution or the carrying
out of this Agreement by such party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below, affixing their respective signatures hereto and said Agreement
shall commence and be effective as of the date specified in Section 2.
hereinbefore.

 

SOUTHFORK SOLUTIONS, INC.

 

TETRIDYN SOLUTIONS, INC.

 

 

 

/s/ Gary A. Johnson

 

/s/ David W. Hempstead

Signature

 

Signature

 

 

 

Gary A. Johnson

 

David W. Hempstead

Vice President

 

President & CEO

 

 

 

7/17/07

 

7/17/07

Date

 

Date

 

7

--------------------------------------------------------------------------------

Appendix A

 

As noted in Item 1, TetriDyn’s management and technical services will initially
encompass the work outlined below, but may be modified upon mutual agreement
from time to time as the research develops:

 

1.

Management Services

 

a.

Chief Executive Officer (CEO) and President duties and responsibilities

 

b.

Vice President of Finance and Information Technologies duties and
responsibilities

 

c.

Corporate maintenance (e.g., stock certificates, annual reports, etc.)

 

d.

Business development

 

e.

Contracts

 

f.

Financial controller

 

g.

Project management and scheduling

 

h.

Investor relations, including private placement memorandum and investor
correspondence

 

i.

Public relations

2.

Technical Services

 

a.

Software engineering, including the following:

 

i.

Software requirements specification,

 

ii.

Software design,

 

iii.

Software implementation,

 

iv.

Software testing, and

 

v.

Software maintenance

 

b.

Radio frequency (RF) engineering, including the following:

 

i.

RF tag requirements specification,

 

ii.

RF tag design,

 

iii.

RF tag implementation,

 

iv.

RF tag testing, and

 

v.

RF tag enhancements

 

c.

Network engineering, including the following:

 

i.

Network requirements specification,

 

ii.

Network design,

 

iii.

Network implementation,

 

iv.

Network testing, and

 

v.

Network maintenance

 

d.

Marketing, including the following:

 

i.

Market analysis,

 

ii.

Determination of commercial viability,

 

iii.

Sales modeling,

 

iv.

Market planning, and

 

v.

Market plan implementation

 

e.

Bookkeeping, including the following:

 

i.

Payroll

 

ii.

Benefits management

 

iii.

Taxes (excluding corporate income taxes)

 

iv.

Purchasing

 

v.

Invoicing

 

vi.

Management of other expenses including rent, utilities, internet, phones, etc.

 

vii.

Payment of other Southfork bills

 

f.

Administrative, including the following:

 

i.

Reception,

 

ii.

Office management,

 

iii.

Mail,

 

A-1

 



 

--------------------------------------------------------------------------------

 

iv.

Travel arrangements,

 

v.

Scheduling (e.g., meetings)

 

3.

AeroForms Software License

 

Compensation

 

Work sanctioned under this Agreement will be initiated the week of August 1,
2007 and will be on-going over the following 36 months; however, Southfork will
compensate TetriDyn for technical services and other expenses incurred since
June 1, 2007. This Agreement can be extended with written approval of both
parties.

 

TetriDyn will bill Southfork monthly for provided management services at the
following rates:

 

Service Category

 

Year 1

Monthly Rate

Year 2

Monthly Rate

Year 3

Monthly Rate

Management

 

 

 

CEO/President

$25,500

$28,100

$30,850

VP of Finance/IT

$19,500

$21,400

$23,600

AeroForms License

$0

$0

$0

 

Southfork will compensate TetriDyn for the management services with Southfork
common stock issued to TetriDyn valued at $1.00/share (adjusted for any
Capitalization Adjustments). Although the stock will be recognized as paid on
the 1st of each month, a single stock certificate with three-months’ earnings
will be issued at the end of each quarter.

 

Southfork shall pay for the provided technical services on an hourly basis. The
hourly rate will be determined on an individual basis when the individual is
added to the project based on the individual’s skill set, experience, and salary
grade. TetriDyn agrees that the hourly rate of the individual will be discounted
from the retail hourly rate that would be charged based on its standard formula.

 

TetriDyn will invoice Southfork every other Friday, starting August 3, 2007, for
all technical services provided since the last billing cycle one week in arrears
(e.g., the August 3, 2007 billing will cover charges through July 27, 2007).
Southfork will compensate TetriDyn by paying for the technical services by check
within ten (10) days of receiving the invoice.

 

SOUTHFORK SOLUTIONS, INC.

 

TETRIDYN SOLUTIONS, INC.

 

 

 

/s/ Gary A. Johnson

 

/s/ David W. Hempstead

Signature

 

Signature

 

 

 

Gary A. Johnson

 

David W. Hempstead

Vice President

 

President & CEO

 

 

 

7/17/07

 

7/17/07

Date

 

Date

 

 

A-2

 